           Case 1:19-vv-00571-UNJ Document 30 Filed 08/12/20 Page 1 of 2


                                                 CORRECTED

    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-571V
                                         UNPUBLISHED


    JULIE LYONS,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: July 7, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

       On April 17, 2019, Julie Lyons filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her April 18, 2017 Tetanus Diphtheria
acellular Pertussis (“Tdap”) vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00571-UNJ Document 30 Filed 08/12/20 Page 2 of 2




        On July 6, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent indicates that based on his review he has “concluded that
petitioner suffered a Table SIRVA. No other causes for petitioner’s SIRVA were
identified.” Id. at 4 citing 42 U.S.C. § 300aa-13(a)(1)(B) (footnote omitted). Respondent
further agrees that “the statutory six month sequela requirement has been satisfied. §
300aa-11(c)(D)(I). Therefore, based on the current record, petitioner has satisfied all
legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
